Citation Nr: 1333311	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-48 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for insomnia.

2. Entitlement to service connection for right knee disability. 

3. Entitlement to service connection for left knee disability. 

4. Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, to include as secondary to knee disabilities (claimed as degenerative joint disease). 

5. Entitlement to service connection for lumbar spine degenerative joint disease and disc disease.  

6. Entitlement to service connection for cervical spine degenerative joint disease and disc disease. 

7. Entitlement to service connection for left sided cervical paraspinal denervation, claimed as left shoulder numbness/spasms. 

8. Entitlement to service connection for left leg radiculopathy and history of hip bursitis, claimed as left leg/hip numbness/spasms. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to February 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2010 rating decisions of the Cleveland, Ohio, and Houston, Texas, Department of Veterans Affairs (VA) Regional Offices (RO), respectively.  

By way of history, in a September 2008 rating decision, the RO denied, inter alia, the Veteran's claims pertaining to service connection for a cervical spine disability, lumbar spine disability, left shoulder numbness/spasms, and left leg radiculopathy and history of hip bursitis.  The Veteran submitted a timely notice of disagreement as to that determination; in her December 2009 VA Form 9 (substantive appeal), the Veteran requested a video conference hearing before a Veterans Law Judge of the Board.  Subsequently, the Veteran perfected another appeal (based on the September 2010 rating decision) in July 2012, pertaining to the issues of entitlement to service connection for insomnia, a right knee condition, a left knee condition, and depression (as secondary to degenerative joint disease and disc disease of the lumbar spine).  The Veteran did not expressly request a hearing in association with those claims.  Nevertheless, in a January 2013 Board remand, the Board merged the appeals (combining all 8 issues) and remanded all claims for the purpose of scheduling of a video conference hearing.  

In March 2013, the Veteran testified at a video conference hearing at the RO.  However, the hearing only addressed the issues of entitlement to service connection for insomnia, a right knee condition, a left knee condition, and depression.  In other words, the March 2013 hearing did not address, or otherwise include any testimony regarding the issues stemming from the initial appeal in December 2009 - that is, entitlement to service connection for a cervical spine disability, lumbar spine disability, left shoulder numbness/spasms, and left leg radiculopathy and history of hip bursitis.  Based on this procedural history, the Board is going forward with development on the issues addressed at the hearing March 2013 hearing, but is otherwise deferring adjudication/development on the remaining issues until the Veteran has been afforded an opportunity to testify before the Board (as indicated in Remand Directive #1 below). 

Lastly, evidence of record shows that the Veteran has been diagnosed with anxiety and depression without specific notation that the anxiety or depression meets the DSM-IV diagnostic criteria for psychiatric disabilities.  The Board has accordingly recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include depression. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has right and left knee disabilities that are directly related to injuries sustained during service.  She additionally contends that her depression and insomnia stem from incidents of harassment in-service.  See Hearing Transcript, generally.  Alternatively, she asserts that such disabilities are secondary to her orthopedic disabilities (claimed as degenerative joint disease of knees), which make it difficult for her to ambulate and move around.  

1. Left Knee

With respect to the claimed left knee disability, the Veteran testified that she injured her left (and right) knee during service when she jumped and fell off of a truck while wearing a heavy backpack and weapon.  Although she was primarily treated for right knee pain at that time, the Veteran stated that she simultaneously injured her left knee as well.  Service treatment records (STRs) only confirm treatment for, and questionable trauma to the right knee. See April 1980 Service Treatment Records.  Nevertheless, the Veteran is competent to report that she injured her left knee while jumping off a truck in-service, and that she has experienced left knee pain continuously since service. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Current private medical records confirm left knee diagnoses of severe arthritis (see December 2010 letter from Dr. S.B., also noting that the Veteran's "military service has contributed to some extent to her disease and symptoms"), mild chondromalacia patella with joint effusion, and possible IT band syndrome (see October 2010 MRI report).  

The Veteran has not been provided a VA examination in connection with her claim for service connection for a left knee disability.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the "low threshold" per McLendon v. Nicholson; the Veteran's competent statements regarding an in-service injury and continuous post-service symptomatology; and the post-service VA treatment records indicating a possible relationship between a current left knee condition and service, the Board finds that remand for a VA examination and opinion is necessary to determine if the Veteran's current left knee disability is related to service. 

2. Right Knee 

With respect to the claimed right knee disability (which also stems from a reported knee injury in-service), the Board notes that the Veteran underwent a VA examination in May 2012.  In the diagnostic portion of the examination report, the examiner indicated that the Veteran had a "normal" right knee (and no arthritis) and opined that a right knee condition was less likely than not incurred in, or caused by the claimed in-service event injury, event, or illness.  The examiner reasoned that the April 1980 service treatment note showed non-injury right knee pain and questionable swelling and that this was the only time that she was treated in-service.  In addition, a VA 2010 MRI report noted that her knee "totally normal except for minor degeneration in the posterior horn of the medial meniscus. This would not produce symptoms.  She has a normal knee and most likely her symptoms are related to fibromyalgia as stated in the ortho(orthopedic) visit of 8/12/12."  

In this case, the private treatment records contained in the claims file clearly document a current diagnosis of right knee osteoarthritis, which has been described as "severe" and "advanced" by the Veteran's private rheumatologist. See December 2010 Statement from Dr. S.N.  Other private treatment records have documented "unspecified internal derangement of the knee."  In addition, VA records added to the Veteran's Virtual VA claims file after the May 2012 VA examination, note exacerbations of (bilateral) knee "osteoarthritis." See, e.g., September 2012 VA Treatment Note.  This conflicting evidence should be addressed and reconciled by a VA examiner upon remand (to include physical examination of the right knee).  

Additionally, in noting that there was non-injury right knee pain and swelling in-service, the VA examiner completely ignored the documented in-service treatment for "probable" and/or "possible" right medial meniscus tear, as well as the Veteran's own reports of sustaining a traumatic injury to both knees when she jumped off of a truck.  These deficiencies must also be addressed by the VA examiner upon remand. 

Lastly, it appears that they may be outstanding VA and private treatment records pertaining to the knee (as well as the other issues on appeal), as the Veteran testified that she receives regular treatment from both VA and private health care providers; the most recent private treatment records of record are dated in 2010 (knees) and 2011 (depression).  

3. Insomnia and An Acquired Psychaitric Disorder (Claimed as Depression)

With respect to the claimed insomnia and depression, the Veteran testified that these conditions stem from an in-service incident of harassment.  Specifically, the Veteran stated that she "had issues" with one of the officers that she worked with ("like harassment") and that he would follow her home and watch her from her barracks.  She stated that this upset her and she reported it to her commanding officer, who, in turn, requested a hearing with the General.  The officer was eventually found guilty and reduced in rank.  She testified that she has been nervous, depressed, and has had insomnia ever since this incident. 

Service treatment records confirm that the Veteran was treated on one occasion in November 1981 for "some signs of depression and difficulties with time management."  There are no other notations in the STRs regarding psychological symptoms.  Service treatment records also do not reflect any complaints, treatment, or diagnoses relating to insomnia.  Nevertheless, the Veteran is competent to report that she was harassed by a fellow officer during service, that this incident made her feel depressed/nervous and unable to sleep (insomnia), and that she has experienced continuous symptomatology since service. See Layno; Barr, supra. 

Of note, the Veteran testified that she received treatment as early as 1986 for depression and insomnia following her 1982 separation from service (although no such treatment records are currently of record).  She has reported continuous and regular treatment for depression and insomnia since that time.  Private treatment records dated from 2008 to the present 2011, document current diagnoses of insomnia and depression.  VA treatment records document diagnoses of depression and anxiety. See Clemons, supra. 

To date, the Veteran has not been provided with a VA examination or medical opinion in association with her claims for an acquired psychiatric disorder and insomnia.  In light of the "low threshold" per McLendon v. Nicholson; the Veteran's competent statements regarding in-service harassment, with subsequent nervousness, depression, and insomnia following that incident; and her competent reports of continuous psychological and insomnia symptomatology since service, the Board finds that remand for a VA examination and opinion is necessary to determine if the Veteran's current insomnia and/or acquired psychological disorder is related to service.  

The Veteran also contends that her psychiatric disorder is secondary to chronic pain from various degenerative conditions, including knee arthritis (currently on appeal).  Her claim for service connection for an acquired psychiatric disorder on a secondary basis is thus inextricably intertwined with the issue of entitlement to service connection for a bilateral knee condition, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to service connection for an acquired psychological disorder as secondary to degenerative conditions cannot be rendered at this time. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The Board is required to consider all issues, and theories of entitlement, raised by the appellant. See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

4. Board Hearing 

Lastly, as indicated in the introduction portion of this remand, the RO should contact the Veteran and ask that she clarify whether she still wants a video conference hearing before the Board with respect to the following issues only: (1) entitlement to service connection for lumbar spine degenerative joint disease and disc disease; (2) entitlement to service connection for cervical spine degenerative joint disease and disc disease; (3) entitlement to service connection for left sided cervical paraspinal denervation, claimed as left shoulder numbness/spasms; and (4) entitlement to service connection for left leg radiculopathy and history of hip bursitis, claimed as left leg/hip numbness/spasms. See 38 C.F.R. § 20.700, 20.702, 20.704 (2011). See December 2009 VA Form 9. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and her representative and ask them to clarify whether the Veteran wants a hearing before the Board with respect to the following issues on appeal: (1) entitlement to service connection for lumbar spine degenerative joint disease and disc disease; (2) entitlement to service connection for cervical spine degenerative joint disease and disc disease; (3) entitlement to service connection for left sided cervical paraspinal denervation, claimed as left shoulder numbness/spasms; and (4) entitlement to service connection for left leg radiculopathy and history of hip bursitis, claimed as left leg/hip numbness/spasms, and if so, the type of hearing being requested.  If a Travel Board or videoconference hearing is requested, the RO must schedule it, whereas the Board will schedule a Central Office hearing. 

2. Send the Veteran additional VCAA notice as to the issue of secondary service connection for an acquired psychiatric disability, and conduct any necessary development. 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.310.

3. Obtain the Veteran's complete service personnel file for her period of active service from March 1980 to February 1982.

4. Ask the Veteran to identify the provider(s) of any (and all) additional (i.e. to the treatment records of which are already in the claims file) evaluation or treatment she has received, from 1982 to the present, for her claimed right and left knee disabilities, acquired psychiatric disorder, and insomnia, and to provide any releases necessary for VA to secure records of such private evaluation or treatment.  This should include requests for treatment from Dr. Dougherty, Dr. Najam, Dr. Ahmend, and Dr. Schwartz.  The RO should secure for the record complete records of all identified evaluations and treatment. 

5. Obtain all relevant VA clinical records of treatment, dated from August 2010 to the present.

6. Schedule the Veteran for an examination with an appropriate clinician to determine whether the Veteran has a right and/or left knee disability that had its onset or was aggravated during active service; or, if arthritis is diagnosed, manifested to a compensable degree within one year of active service; or, is otherwise related to any incident of service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must provide an opinion as to whether the Veteran has a right and/or left knee disability, to specifically include osteoarthritis, mild chondromalacia patella, IT band syndrome, and any internal derangement of the knee(s). All appropriate tests and studies should be conducted.  

For each diagnosed right and left knee disability, the examiner must provide an opinion as to whether it is at least as likely as not that such disabilities began during active service, are related to any incident of service, or began within one year after discharge from active service.  

d) The examiner must specifically discuss the in-service findings of possible/probable medial meniscus tear right knee, and right knee pain and swelling in April 1980, as
 well as the Veteran's competent reports that she injured both knees while jumping off of a truck in-service, and that she has experienced continuous knee symptomatology since that time.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

f) If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

7. Schedule the Veteran for an examination with an appropriate clinician to determine whether the Veteran has an acquired psychiatric disorder, to include depression and anxiety, that had its onset or was aggravated during active service; or, is otherwise related to any incident of service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must provide an opinion as to whether the Veteran has an acquired psychiatric disorder, to specifically include depression and anxiety. 

For each diagnosed acquired psychiatric disorder, to include depression and anxiety, the examiner must provide an opinion as to whether it is at least as likely as not that such disorder(s) began during active service; or are related to any incident of service. 

* If it is determined that a right and/or left knee disability is etiologically related to the Veteran's active service (see 4(c) above), the examiner should provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disorder was caused or aggravated by the current right and/or left knee condition(s).  

d) The examiner must specifically discuss the in-service findings of depression, as well as the Veteran's competent reports of being harassed with subsequent and ongoing depression.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

f) If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

8. Schedule the Veteran for an examination with an appropriate clinician to determine whether the Veteran has insomnia that had its onset or was aggravated during active service; or, is otherwise related to any incident of service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must provide an opinion as to whether it is at least as likely as not that insomnia began during active service, or is related to any incident of service. 

d) The examiner must specifically discuss the Veteran's competent reports of being harassed with subsequent and ongoing insomnia.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

f) If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

9. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


